234 F.2d 699
Harry K. OLIPHINT and Anna LeBlanc Oliphint, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15923.
United States Court of Appeals Fifth Circuit.
June 15, 1956.

Gibbons Burke, New Orleans, La., for petitioners.
Stanley P. Wagman, Atty., Dept. of Justice, Washington, D. C., Charles K. Rice, Acting Asst. Atty. Gen., Lee A. Jackson, Atty., John Potts Barnes, Chief Counsel, Int. Rev. Service, John M. Morawski, Sp. Atty., Robert N. Anderson, Atty., Dept. of Justice, Washington, D. C., for respondent.
Before HUTCHESON, Chief Judge, and RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
This petition for review of the decision1 of the Tax Court, that no non-business bad debt loss resulted from taxpayer's dealing with their puppet family corporation. It attacks, as without basis in the record, the findings and conclusions of the Tax Court: that taxpayers' evidence fails to overcome the presumption of correctness attached to the commissioner's determination, that the corporation was a fiction and puppet for tax purposes and that the so-called sale to a member of the family to establish market value was a pretense and a sham.


2
We cannot agree. We are, on the contrary, of the clear opinion that, for the reasons stated in the opinion of the Tax Court, the decision was right and should be affirmed.



Notes:


1
 24 T.C. 744